NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FRANK GALLARDO THUNDER HAWK,                    No. 19-35302
AKA Frank Ray Gallardo, AKA Frank
Thunder Hawk Gallardo,                          D.C. No. 4:17-cv-00004-DCB

                Plaintiff-Appellant,
                                                MEMORANDUM*
 v.

MYKAL CRAMER, United States Marshal;
DAVID HICKMAN, United States Marshal,

                Defendants-Appellees.

                   Appeal from the United States District Court
                           for the District of Montana
                    David C. Bury, District Judge, Presiding

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      Frank Gallardo Thunder Hawk appeals pro se from the district court’s order

finding that the parties’ settlement agreement rendered his appeal to this court

moot. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
determination of mootness, and for clear error the factual determination underlying

the mootness determination. Rosebrock v. Mathis, 745 F.3d 963, 970 n.8 (9th Cir.

2014). We review for an abuse of discretion the district court’s enforcement of a

settlement agreement. Doi v. Halekulani Corp., 276 F.3d 1131, 1136 (9th Cir.

2002). We affirm.

      Thunder Hawk does not dispute that, after he filed this appeal, the parties

entered into a valid settlement agreement releasing defendants from liability

regarding Thunder Hawk’s claims. Accordingly, we affirm the district court’s

determination that Thunder Hawk’s appeal of its order granting summary judgment

is moot. See Gator.com Corp. v. L.L. Bean, Inc., 398 F.3d 1125, 1129-32 (9th Cir.

2005) (en banc) (a claim is moot where “changes in the circumstances that

prevailed at the beginning of litigation have forestalled any occasion for

meaningful relief” (citation and internal quotation marks omitted)).

      The district court did not abuse its discretion in determining that defendants

did not violate the terms of the settlement agreement. See 31 U.S.C. § 3716(a) (the

Treasury Offset Program assigns the responsibility of notifying the debtor to the

creditor agency); 31 C.F.R. § 285.5(c)(2) (requiring the U.S. Treasury, as the

dispersing official under the Treasury Offset Program, to “offset the payment to

satisfy, in whole or part, the payee’s debt to the extent allowed by law”).

      We do not decide whether Thunder Hawk has a remedy for his offset claims


                                          2                                     19-35302
through a separate action against the U.S. Treasury or the creditor federal agency.

      Thunder Hawk’s motion to appoint counsel (Docket Entry No. 33) is denied.

      AFFIRMED.




                                         3                                   19-35302